Appeal from an order of the Supreme Court, New York County, entered on February 7, 1973, which granted statutory costs to the receiver, unanimously dismissed, without costs and without disbursements. The appellant did not appear in opposition to the original motion and the order entered thereon was on default. The appellant, therefore, has no standing (CPLR 5511). In any event, had we reached the merits of the appeal we would have affirmed. Concur — Nunez, J. P., Kupferman, Lane, Capozzoli and Macken, JJ.